         Case 1:15-cr-00317-KMW Document 512 Filed 04/15/20 Page 1 of 4

                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York


                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      April 15, 2020
By ECF
The Honorable Kimba M. Wood
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Dean Skelos, S1 15 Cr. 317 (KMW)

Dear Judge Wood:

        The Government writes to respond to the Court’s order, dated April 10, 2020 (the “Order”),
and to provide additional information pertinent to Dean Skelos’s motion for compassionate release.
As directed, the Government has provided the BOP with a copy of the Order in which the Court
urged the Bureau of Prisons (“BOP”) “to make a final determination” on Skelos’s pending request
for compassionate release by April 15. (Order at 7-8).

       This morning, the Government learned from the BOP that Dean Skelos has tested positive
for COVID-19, but has been symptom-free since approximately April 8. We understand that he is
in quarantine.

        The BOP has further informed the Government that Skelos will be approved for furlough
and home confinement, pending approval of his proposed residence by the United States Probation
Department.1 The Government understands that Skelos has now been cleared by medical staff at
the facility for release, and release paperwork is currently being prepared. The Government will
update the Court as soon as it receives more specific information about when Skelos will be
released.


1
  The Government notes that this is not a “final” decision for purposes of exhaustion. Section
3582(c) requires that, before filing a compassionate release motion in court, the defendant “fully
exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
on the defendant’s behalf.” Consistent with the statute, an inmate may appeal the warden’s initial
decision, and his petition is not fully exhausted until such appeals have been adjudicated. 28 C.F.R.
§ 571.63(b)-(c); see also United States v. Bolino, No. 06 Cr. 806 (BMC), 2020 WL 32461, at *1
(E.D.N.Y. Jan. 2, 2020); United States v. Johnson, No. 00 Cr. 40023, 2020 WL 1434367, at *2
(W.D. Ark. Mar. 24, 2020). That said, if the relief Skelos requests is in fact granted, his
compassionate release motion will likely be mooted.
         Case 1:15-cr-00317-KMW Document 512 Filed 04/15/20 Page 2 of 4
Hon. Kimba M. Wood
April 15, 2020

        In light of the foregoing, the Government respectfully urges the Court to allow the BOP
the additional time that it needs to complete its own review process, one that seems likely to render
the defendant’s motion for compassionate release moot. Of course, if for some reason the BOP
does not grant Skelos the relief described above, the Court can consider his motion at that time,
with the benefit of the BOP’s decision, as well as the parties’ input on whether any relief provided
by the BOP is sufficient to satisfy the concerns that form the basis of Skelos’s motion.

         By contrast, deciding the motion immediately would require the Court to confront the
statutory requirement that the defendant exhaust administrative remedies before seeking judicial
relief. As set forth in the Government’s prior submissions, the Court lacks the authority to decide
Skelos’s motion before the 30-day waiting period has expired. The Court’s Order states that “it
appears from the First Step Act that, by setting a 30-day period for exhaustion, Congress intended
to accelerate judicial review.” (Order at 6). Nonetheless, given that Congress expressly chose 30
days as the period after which judicial review is available, the Court is not free to make a different
choice. As Judge Sullivan recently held, “there is nothing in the First Step Act or its history to
suggest that courts may modulate the exhaustion waiting period when they see fit.” United States
v. Ogarra, 18 Cr. 383 (RJS) (S.D.N.Y. Apr. 14, 2020) (Dkt. 666 at 9). The Government
respectfully declines the Court’s request that the Government waive the requirement of exhaustion
in this case. (See Order at 8). This is not a case that, in the Government’s view, would warrant the
exercise of such discretionary authority, particularly given that the BOP seems on pace to address
and likely grant the defendant’s request within the 30 days provided by statute.

        Finally, separate from exhaustion, the Government notes an additional issue regarding this
Court’s resolution of Skelos’s motion. Since submitting its original briefing on the motion, the
Government has come to learn that, under the law of this Circuit, because Skelos has a pending
appeal, this Court lacks jurisdiction to grant his motion at this time, although, as discussed herein,
it could deny the motion. Instead, were the Court inclined to grant the motion, it would need to
issue an “indicative ruling” to that effect subject to remand from the Second Circuit.

         A notice of appeal “confers jurisdiction on the court of appeals and divests the district court
of its control over those aspects of the case involved in the appeal.” Griggs v. Provident Consumer
Discount Co., 459 U.S. 56, 58 (1982). That rule applies in criminal cases. Berman v. United
States, 302 U.S. 211, 214 (1937); United States v. Katsougrakis, 715 F.2d 769, 777 (2d Cir. 1983).
In United States v. Ransom, the Court of Appeals held that while the filing of a notice of appeal
“does not preclude a district court, after notice of appeal has been filed, from ‘correcting clerical
errors under Fed. R. Crim. P. 36 or from acting to aid the appeal,’” it does not permit the
“substantive modifications of judgments.” 866 F.2d 574, 575–76 (2d Cir. 1989) (quoting
Katsougrakis, 715 F.2d at 776 n.7). Thus, the Second Circuit held that the district court in that
case “lacked authority” to eliminate an unlawful term of supervised release while the defendant’s
appeal was pending. Id. at 575.2


2
 This rule does not apply to motions for bail pending appeal, which may (and typically must) be
made in the district court in the first instance. See Fed. R. App. P. 9(b); United States v. Hochevar,
214 F.3d 342, 344 (2d Cir. 2000).


                                                   2
        Case 1:15-cr-00317-KMW Document 512 Filed 04/15/20 Page 3 of 4
Hon. Kimba M. Wood
April 15, 2020



        An order granting the defendant’s motion to “reduce the term of imprisonment,” 18 U.S.C.
§ 3582(c)(1)(A), would be no less a substantive modification of a judgment than the elimination
of a supervised release term. See Ransom, 866 F.2d at 576 (“The fact that the [modification]
benefits the appellant is not a reason for deeming the District Court authorized to act after notice
of appeal has been filed.”). Therefore, this Court lacks jurisdiction to grant the defendant’s motion
while his appeal remains pending. See, e.g., United States v. Cardoza, 790 F.3d 247, 248 (1st Cir.
2015) (“Because [defendant’s] appeal was pending at the time the District Court ruled on his
motion to modify the sentence under § 3582(c)(2), we hold that the District Court lacked
jurisdiction to enter the order reducing the sentence.” (quoting United States v. Maldonado-Rios,
790 F.3d 62, 64 (1st Cir. 2015))); see also Raia, 2020 WL 1647922, at *2 (considering whether to
“return jurisdiction to the District Court” so that it could “consider [defendant’s] compassionate-
release request in the first instance”).

        However, Federal Rule of Criminal Procedure 37 provides that “[i]f a timely motion is
made for relief that the court lacks authority to grant because of an appeal that has been docketed
and is pending, the court may: (1) defer considering the motion; (2) deny the motion; or (3) state
either that it would grant the motion if the court of appeals remands for that purpose or that the
motion raises a substantial issue.” Fed. R. Crim. P. 37(a). The Advisory Committee Notes
contemplate that this rule will be used principally for certain types of motions, including Section
3582(c) motions. See Fed. R. Crim. P. 37, Advisory Committee Notes (“In the criminal context,
the Committee anticipates that Criminal Rule 37 will be used primarily if not exclusively for …
motions under 18 U.S.C. § 3582(c).”); see also Fed. R. App. P. 12.1, Advisory Committee Notes
(same). Recently, Judge Engelmayer applied this rule in the context of a Section 3582(c)
compassionate release motion, holding that the defendant’s pending appeal deprived him of
jurisdiction (while noting that he would deny the motion on the merits). See United States v.
Martin, 18 Cr. 834 (PAE) (S.D.N.Y. Apr. 10, 2020) (Dkt. 465 at 2-4).

        Thus, under Rule 37, this Court may deny Skelos’s pending motion, but it lacks jurisdiction
to grant the motion. Rather, if the Court were inclined to grant the motion, it should issue an
indicative ruling, the defendant could promptly notify the Court of Appeals, pursuant to Fed. R.
App. P. 12.1(a) and Fed. R. Crim. P. 37(b), and the Court of Appeals could then remand for this
Court to decide the motion, pursuant to Fed. R. App. P. 12.1(b) and Fed. R. Crim. P. 37(c). See,
e.g., Raia, 2020 WL 1647922, at *2; Cardoza, 790 F.3d at 248; Maldonado-Rios, 790 F.3d at 64-
65.




                                                 3
        Case 1:15-cr-00317-KMW Document 512 Filed 04/15/20 Page 4 of 4
Hon. Kimba M. Wood
April 15, 2020

       Of course, that jurisdictional issue – like the exhaustion requirement – will likely be
unnecessary for the Court to resolve should the BOP release Skelos to furlough and home
confinement. As such, the Government respectfully submits that the Court should await the BOP’s
imminent action on Skelos’s petition for compassionate release before adjudicating his motion.

                                    Respectfully submitted,

                                    AUDREY STRAUSS
                                    Attorney for the United States,
                                    Acting Under Authority Conferred by 28 U.S.C. § 515

                               By: /s
                                   Edward B. Diskant / Thomas McKay / Douglas Zolkind
                                   Assistant United States Attorneys




                                              4
